The lower court, in its judgment entry issued February 24, 1998, ordered, inter alia:
  IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the parties' retirement benefits shall be divided through Qualified Domestic Relations Orders (QDRO). Counsel for the Plaintiff shall, within thirty (30) days, prepare a QDRO which divides the marital portion of the Defendant's Key Corp Cash Balance Pension Plan and his 401 (K). Counsel for Defendant shall, within thirty (30) days, prepare a QDRO which divides the plaintiff's PraxAir Retirement Program Plan and Advanced Ceramics Corporation Retirement Plan and Severance Pay Plan in conformity with this Judgment Entry. The Court shall retain continuing jurisdiction to effectuate this order.
Since neither appellant nor appellee has filed the requisite judgment entry, no final appealable order exists and this court is without jurisdiction to rule on the appeal.
It is ordered that appellee and appellant share equally in the costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Cuyahoga County Court of Common Pleas, Domestic Relations Division, to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
JAMES M. PORTER, A.J. and TERRENCE O'DONNELL, J. CONCUR.
                             ____________________________________ KENNETH A. ROCCO JUDGE